MEMORANDUM *
Christian Lowery appeals the district court’s denial of his petition for a writ of habeas corpus based on alleged ineffective assistance of counsel. Lowery argues the state court unreasonably applied Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984), when it found that counsel did not render ineffective assistance by raising a misidentification defense instead of self-defense at Lowery’s first-degree murder trial. Lowery contends self-defense was the only viable defense considering the facts of the case, and Arizona’s favorable self-defense law.
We give considerable deference to strategic choices made by counsel at trial. Strickland, 466 U.S. at 690-91, 104 S.Ct. 2052. Here, Lowery’s counsel was placed in the difficult position of choosing between two weak defenses. The counsel’s strategic decision to proceed with the misidentification defense does not fall below an objective standard of reasonableness. See Williams v. Taylor, 529 U.S. 362, 390-91, 120 S.Ct. 1495, 146 L.Ed.2d 389 (2000). Moreover, Lowery did not show a reasonable probability that, but for counsel’s decision to present a misidentification defense, the result of the trial would have been different. See Strickland, 466 U.S. at 694, 104 S.Ct. 2052.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.